DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 09/02/2022. 
Claim 4 has been cancelled. 
Claims 1-3, 5-20 are pending in this application. 
Claims 1-3, 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Naphade et. al (US20080168070A1) discloses method and apparatus is provided for automatically classifying a multimedia artifact based on scoring, and selecting the appropriate set of ontologies from among all possible sets of ontologies, preferably using a recursive routing selection technique. The semantic tagging of the multimedia artifact is enhanced by applying only classifiers from the selected ontology, for use in classifying the multimedia artifact, wherein the classifiers are selected based on the context of the multimedia artifact. One embodiment of the invention, directed to a method for classifying a multimedia artifact, uses a specified criteria to select one or more ontologies, wherein the specified criteria indicates the comparative similarity between specified characteristics of the multimedia artifact and each ontology. The method further comprises scoring and selecting one or more classifiers from a plurality of classifiers that respectively correspond to semantic element of the selected ontologies, and evaluating the multimedia artifact using the selected classifiers to determine a classification for the multimedia artifact. (see abstract).  

	Phillipps et. al  (US20140372346A1) discloses performing data analytics using machine learning. An unsupervised learning module is configured to assemble an unstructured data set into multiple versions of an organized data set. A supervised learning module is configured to generate one or more machine learning ensembles based on each version of multiple versions of an organized data set and to determine which machine learning ensemble exhibits a highest predictive performance. (see abstract).  

However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 09/02/2022. Dependent claims 2, 3-10 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 11. Dependent claims 12-15 further limits allowed independent claim 9; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 16. Dependent claims 17-20 further limits allowed independent claim 16; therefore, they are also allowed.

Accordingly, claims 1, 6-9, 14-17, 22-24 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449